UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of November 2013 Commission File Number: 001-13138 Pointer Telocation Ltd. (Translation of registrant's name into English) 14 Hamelacha Street, Rosh Ha'ayin, Israel 48091 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Pointer Telocation Ltd. On November 19, 2013, Pointer Telocation Ltd. issued a press release announcing that Mr. David Mahlab, CEO, will be presenting at the LD Micro Annual Conference in Los Angeles scheduled for Tuesday, December 3, 2013. A copy of this press release is annexed hereto as Exhibit 1 and is incorporated herein by reference. Exhibit Exhibit 1 Press release dated November 19, 2013, announcing that Mr. David Mahlab, CEO, will be presenting at the LD Micro Annual Conference in Los Angeles scheduled for Tuesday, December 3, 2013. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 19, 2013 POINTER TELOCATION LTD. By: /s/ Yossi Ben Shalom ————— Yossi Ben Shalom Chairman of the Board of Directors
